Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12 are allowed over the prior art of record. Among those, claims 1, 7 and 11 are independent claims.
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on April 5, 2021. The examiner has reviewed theremarks as well as the Rule 132 Declaration by Rumiko Kitagawa submitted April 5, 2021 and found the arguments and evidence presented persuasive.  The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a device in the specific manner as instantly claimed (in claim 1), of which the claimed device includes a substrate, and further calls for a specific gel layer fixed to at least a part on a surface of the substrate, wherein the recited gel layer must satisfy a very specific material requirements in combination with a specific property requirement as so defined. In particular, the recited gel layer is made of only one hydrophilic polymer having a hydroxyl group, and the gel layer contains 0.1 parts by mass or less of any other polymer that is not a hydrophilic polymer having a hydroxyl group.  The recited gel layer has a specific thickness in the range of 100 nm to 3,000 nm and an elastic modulus of a device surface of 6.00 x 103 Pa or less.  
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a method for making a device in the specific manner as instantly 
In addition, the prior art references of record, alone or in combination, do not teach or fairly suggest a method for making a device in the specific manner as instantly claimed (in claim 7), which method among other requirements includes steps of disposing a substrate in a specific solution containing a hydrophilic polymer having a hydroxyl group adjusted to a specific initial pH, that is of 2.3 or lower, and heating the substrate at a specific condition of 100 °C or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782